EXHIBIT 10.61

 

[g81551kgi001.jpg]

 

2012 MANAGEMENT INCENTIVE PLAN

 

I.              PURPOSE

 

The US Ecology, Inc. 2012 Management Incentive Plan (“Plan”) provides a variable
component of compensation for certain employees of US Ecology, Inc. and its
United States operating facilities (collectively “Company”) for achievement of
objectives set by the US Ecology, Inc. Board of Directors during the 2012
calendar year (“Plan Year”).  The Plan is designed to align the interests of
employees with those of stockholders and attract, motivate and retain management
critical to the long-term success of the Company.

 

II.            ADMINISTRATION

 

The administrator of the Plan shall be the Compensation Committee of US
Ecology, Inc.’s Board of Directors (“Administrator”).  The Administrator, or its
designee, shall have full power, discretion and authority to, among other
things, interpret the Plan and verify all amounts paid under the Plan and
establish rules and procedures for its administration, as deemed necessary and
appropriate.  The Administrator may rely on opinions, reports or statements of
officers of US Ecology, Inc., public accountants and other professionals.  The
calculation of any amounts to be paid under the Plan shall be performed by US
Ecology, Inc.’s Chief Financial Officer and submitted by US Ecology, Inc.’s
Chief Executive Officer (“CEO”) to the Administrator for approval. Any
interpretation of the Plan or act of the Administrator, or its designee, in
administering the Plan shall be final and binding, unless the CEO requests
review of any finding or interpretation of the Administrator by the Board of
Directors of US Ecology, Inc., in which case the Board of Directors’ finding or
interpretation shall be final and binding.

 

No member of the Board of Directors of US Ecology, Inc. shall be liable for any
action, interpretation or construction made in good faith with respect to the
Plan.  US Ecology, Inc. shall indemnify, to the fullest extent permitted by law,
each member of its Board of Directors who may become liable in any civil action
or proceeding with respect to decisions made relating to the Plan.

 

III.           ELIGIBILITY

 

Eligibility to participate in the Plan is limited to designated employees of the
Company (each a “Participant”) and shall be evidenced by a letter from the CEO.
The CEO shall submit, no less than annually, a list of participants and
participation levels to the Administrator. Participation in the Plan does not
guarantee participation (at all or at the same or similar level) in any
subsequent plan or performance period.

 

To be eligible to receive an award under the Plan, a Participant must have been
employed by the Company on a full-time basis during the Plan Year and, except in
the event of a Participant’s death, on the date of any payment under the Plan. 
For the sake of clarity, a Participant whose employment has been terminated, for
any reason whatsoever (except for death), prior to

 

1

--------------------------------------------------------------------------------


 

payment under the Plan, shall not be eligible to receive a payment hereunder,
except as may be approved by the CEO.

 

a.     New Hire/ Rehire — A Participant whose employment with the Company began
during the Plan Year shall be eligible for an award on a pro-rata basis,
provided the CEO has approved participation and other conditions of the Plan are
satisfied.  An award will be pro-rated based upon the number of calendar days
the Participant is employed in an eligible position during the Plan Year.  In
the case of rehires, there shall be no credit for prior service.

 

b.     Leave of Absence — A Participant who is absent from full-time employment
with the Company for more than thirteen consecutive weeks of the Plan Year shall
not be eligible for payment under the Plan; unless the CEO approves
participation in writing.

 

c.     Promotion — If a Participant is promoted to an eligible position or from
one eligible position to another eligible position (with a higher award
potential) during the Plan Year, a pro-rated award will be calculated by
factoring the number of calendar days in each eligible position and considering
the Target Incentive during the Participant’s tenure in each position.

 

d.     Demotion — If a Participant is demoted from an eligible position during
the Plan Year, such Participant shall be deemed ineligible for receipt of any
payments under the Plan; unless otherwise approved in writing by the CEO.

 

e.     Removal from Plan — A Participant may be removed from the Plan or an
award adjusted, including elimination of any right to an award under the Plan,
for insubordination, misconduct, malfeasance, or any formal disciplinary action
taken by the Company during the Plan Year or prior to payment.

 

IV.           INCENTIVE AWARD

 

Prior to the beginning of the Plan Year or at the time of employment (whichever
is later), the CEO shall establish and the Administrator shall approve the
objectives (each a “Plan Objective”) that must be achieved for a Participant to
receive payment of all or a portion of his/her target incentive amount, which
amount is the product of the Participant’s annual salary and an established
percentage (“Target Incentive”), except that the Plan Objectives and Target
Incentives for the  executive officers of US Ecology, Inc. shall be established
by US Ecology, Inc.’s Board of Directors.

 

Payments under the Plan, if any, shall be made to a Participant upon
certification by the CEO that such payments are authorized by the Administrator
and all applicable criteria have been satisfied.  Payments shall be made within
a reasonable time after approval and availability of US Ecology, Inc.’s final
audited Plan Year financial statements.

 

V.            PLAN OBJECTIVES

 

Plan Objectives fall into one of three categories:  a) Financial (80% of Target
Incentive), b) Health and Safety (10% of Target Incentive), and c) Compliance
(10% of Target Incentive).  Plan Objectives are independent and mutually
exclusive from each other, so that the applicable percentage of the Target
Incentive may be earned if one Plan Objective is met, even if the threshold
performance is not met for another Plan Objective.

 

2

--------------------------------------------------------------------------------


 

a.     Financial — The Financial Plan Objective is based on US Ecology, Inc.’s
consolidated 2012 budgeted operating income (“Consolidated Operating Income
Target”) and, for some designated Participants, the 2012 budgeted operating
income will include an operating income target for the site at which the
Participant is employed (“Site Operating Income Target”) (each an “Operating
Income Target”). Achievement will be determined by comparing actual financial
results (based on audited financial information) to the actual Operating Income
Targets achieved.  For a Participant employed at the corporate office,
achievement of the Consolidated Operating Income Target will be weighted at 80%
of his/her Target Incentive.  For a Participant employed at an operating
facility, achievement of the Consolidated Operating Income Target will be
weighted at 50% of his/her Target Incentive and achievement of the Site
Operating Income Target at 30%.

 

The Consolidated Operating Income Target shall be determined as follows:

 

Consolidated Operating Income

Plus:

 

Target Incentive earned and budgeted to all Participants, assuming each Plan
Objective is achieved at 100% of target

Plus/Minus:

 

Other expense/income excluded by Administrator

Equals

 

Consolidated Operating Income Target

 

The Site Operating Income Target shall be determined as follows:

 

Site Operating Income

Plus:

 

Target Incentive earned and budgeted to all Participants employed at the site,
assuming each Plan Objective is achieved at 100% of target

Plus/Minus:

 

Other expense/income excluded by Administrator

Equals

 

Site Operating Income Target

 

The Administrator, in its sole discretion, may include or exclude certain
non-recurring or special transactions for purposes of determining the amount of
an award under the Plan unless the CEO requests a review of the Administrator’s
inclusion or exclusion by US Ecology, Inc.’s Board of Directors, in which case
the Board of Directors’ finding or interpretation shall be final and binding.

 

The portion of a Participant’s Target Incentive he or she may receive based on
operating income results (“Finance Target Incentive”) is scalable. For every
percentage point achievement over 85% of an Operating Income Target, up to and
including 99% (rounded to the nearest percentage), a Participant shall earn 5%
of the respective Finance Target Incentive.  Upon 100% achievement of an
Operating Income Target, 100% of the respective Finance Target Incentive shall
be available to a Participant.  For the sake of clarity, the 1% increase in
achievement of an Operating Income Target from 99% to 100% shall result in an
increase from 70% to 100% of the respective Finance Target Incentive.

 

By way of example, a Participant with an annual base salary of $100,000 who has
a Target Incentive of 35%, and whose metric includes both a Consolidated
Operating Income Target  and a Site Operating Income Target, would receive the
following amounts based on various

 

3

--------------------------------------------------------------------------------


 

levels of achievement. For this example, the Consolidated Operating Income
Target is weighted at 50% of the Target Incentive and Site Operating Income
Target is weighted at 30%.

 

4

--------------------------------------------------------------------------------


 

EXAMPLE

 

CONSOLIDATED OPERATING INCOME TARGET

 

SITE OPERATING INCOME TARGET

 

(WEIGHTED 50% OF TARGET INCENTIVE)

 

(WEIGHTED 30% OF TARGET INCENTIVE)

 

Achievement

 

% of Award

 

Cumulative

 

Payout

 

Achievement

 

% of Award

 

Cumulative

 

Payout

 

85

%

0

%

0

%

$

0

 

85

%

0

%

0

%

$

0

 

86

%

5

%

5

%

$

875

 

86

%

5

%

5

%

$

525

 

87

%

5

%

10

%

$

1,750

 

87

%

5

%

10

%

$

1,050

 

88

%

5

%

15

%

$

2,625

 

88

%

5

%

15

%

$

1,575

 

89

%

5

%

20

%

$

3,500

 

89

%

5

%

20

%

$

2,100

 

90

%

5

%

25

%

$

4,375

 

90

%

5

%

25

%

$

2,625

 

91

%

5

%

30

%

$

5,250

 

91

%

5

%

30

%

$

3,150

 

92

%

5

%

35

%

$

6,125

 

92

%

5

%

35

%

$

3,675

 

93

%

5

%

40

%

$

7,000

 

93

%

5

%

40

%

$

4,200

 

94

%

5

%

45

%

$

7,875

 

94

%

5

%

45

%

$

4,725

 

95

%

5

%

50

%

$

8,750

 

95

%

5

%

50

%

$

5,250

 

96

%

5

%

55

%

$

9,625

 

96

%

5

%

55

%

$

5,775

 

97

%

5

%

60

%

$

10,500

 

97

%

5

%

60

%

$

6,300

 

98

%

5

%

65

%

$

11,375

 

98

%

5

%

65

%

$

6,825

 

99

%

5

%

70

%

$

12,250

 

99

%

5

%

70

%

$

7,350

 

100

%

30

%

100

%

$

17,500

 

100

%

30

%

100

%

$

10,500

 

 

Assuming 90% achievement of the Consolidated Operating Income Target and 95% of
the Site Operating Income Target, the Participant in this example would be
entitled to $9,625, calculated as follows:

 

 

 

CONSOLIDATED
OPERATING INCOME
TARGET

 

SITE OPERATING
INCOME TARGET

 

TOTAL

 

Annual Salary

 

$

100,000

 

$

100,000

 

 

 

Target Incentive

 

x 35

%

x 35

%

 

 

Target Incentive Award

 

$

35,000

 

$

35,000

 

 

 

Financial Objective Weight

 

x 50

%

x 30

%

 

 

Weighted Target Incentive Award

 

$

17,500

 

$

10,500

 

 

 

Cumulative Award Percent Earned

 

x 25

%

x 50

%

 

 

Earned Award

 

$

4,375

 

$

5,250

 

$

9,625

 

 

If the Consolidated Operating Income Target or Site Operating Income Target is
exceeded, a Participant shall be eligible for an additional amount, calculated
by multiplying the Participant’s annual salary by a stated percentage (“Excess
Percentage”) for every 1%, or fraction thereof, over the respective Operating
Income Target and the resulting product by the respective Operating Income
Target weight (“Additional Finance Incentive”).  Continuing with the example
above and assuming instead a 105% achievement of the Consolidated

 

5

--------------------------------------------------------------------------------


 

Income Target and an Excess Percentage of 1.25%, the Participant would be
entitled to $25,875 calculated as follows:

 

 

 

CONSOLIDATED
OPERATING
INCOME TARGET

 

SITE OPERATING
INCOME TARGET

 

TOTAL

 

 

 

 

 

 

 

 

 

FINANCE TARGET INCENTIVE

 

 

 

 

 

 

 

Annual Salary

 

$

100,000

 

$

100,000

 

 

 

Target Incentive

 

x 35

%

x 35

%

 

 

Target Incentive Award

 

$

35,000

 

$

35,000

 

 

 

Financial Objective Weight

 

x 50

%

x 30

%

 

 

Weighted Finance Target Incentive Award

 

$

17,500

 

$

10,500

 

 

 

Cumulative Award Percent Earned

 

x 100

%

x 50

%

 

 

 

 

$

17,500

 

$

5,250

 

 

 

 

 

 

 

 

 

 

 

ADDITIONAL FINANCE INCENTIVE

 

 

 

 

 

 

 

Annual Salary

 

$

100,000

 

$

100,000

 

 

 

Cumulative Excess Percentage (5 x 1.25%)

 

x 6.25

%

x 0

%

 

 

Additional Finance Incentive Award

 

$

6,250

 

$

0

 

 

 

Financial Objective Weight

 

x 50

%

x 30

%

 

 

Weighted Additional Finance Incentive Award

 

$

3,125

 

$

0

 

 

 

 

 

 

 

 

 

 

 

Finance Target Incentive

 

$

17,500

 

$

5,250

 

 

 

Additional Finance Incentive

 

$

3,125

 

$

0

 

 

 

 

 

 

 

 

 

 

 

Earned Award

 

$

20,625

 

$

5,250

 

$

25,875

 

 

b.     Health and Safety - The metrics for this Plan Objective are identified
below and are weighted cumulatively at 10% of a Participant’s Target Incentive
and individually at 2.5%.  Each metric is independent and mutually exclusive
from the other metrics, so that a percentage of the Target Incentive related to
Health and Safety (“Health and Safety Target Incentive”) may be earned
independent of achievement of any other Health and Safety metric or other Plan
Objective.

 

i.              Training Hours (2.5% Weight) — The Target Incentive related to
Training Hours shall be earned on a sliding scale based on the number of
training hours conducted during the Plan Year by the site at which a Participant
is employed or, for some Participants, by the Company as a whole.

 

ii.           OSHA Designation (2.5% Weight) — The Target Incentive related to
OSHA designation shall be earned if the site at which the Participant is
employed maintains its OSHA designation (e.g. STAR and SHARP) as determined on
December 31, 2011 or, for some

 

6

--------------------------------------------------------------------------------


 

Participants, if each of US Ecology, Inc.’s operating facilities maintains its
respective OSHA or other specified designation.

 

iii.        Total Case Rate (“TCR”) (2.5% Weight) — The Target Incentive related
to TCR shall be earned if Company-wide objective is achieved as determined by
the CEO and reviewed by the Administrator.

 

iv.       Days Away Restricted Time (“DART”) (2.5% Weight) — The Target
Incentive related to DART shall be earned if Company-wide objective is achieved
as determined by the CEO and reviewed by the Administrator.

 

c.     Compliance — The metric for this Plan Objective is the avoidance of
Notices of Violation or Enforcement with monetary penalties during the Plan Year
and is weighted at 10% of a Participant’s Target Incentive.  The Target
Incentive related to Compliance (“Compliance Target Incentive”) shall be earned
on a sliding scale based on the dollar amount of a monetary penalty paid (or
accrued under generally accepted accounting principles — “GAAP”) in the Plan
Year by the site at which a Participant is employed or, in some cases, the total
dollar amount of all monetary penalties paid (or accrued under GAAP) in the Plan
Year by each of the US Ecology, Inc. operating facilities or the Company as a
whole.  This metric is independent so that a percentage of the Compliance Target
Incentive may be earned independent and mutually exclusive of achievement of any
other Plan Objective.

 

The CEO will establish in writing a schedule for each Participant, setting forth
the applicable Plan Objectives, targets, weights and such other information as
may be determined (attached hereto as Exhibit A).

 

VI.           MISCELLANEOUS

 

a.     Interests Not Transferable — Any interests of a Participant under the
Plan may not be voluntarily sold, transferred, alienated, assigned or
encumbered, other than by will or pursuant to the laws of decent and
distribution.  Notwithstanding the foregoing, if a Participant dies during the
Plan Year, or prior to payment of an award, then a pro-rata portion of the award
that would otherwise be paid to such deceased Participant based on the number of
calendar days employed in an eligible position during the Plan Year shall be
paid to the deceased’s beneficiary, as designated in writing by such Participant
(attached hereto as Exhibit B); provided however, that if the deceased
Participant has not designated a beneficiary  then such amount shall be payable
to the deceased Participant’s estate.  Payment to a Participant’s estate or
beneficiary pursuant hereto shall be made in at the time other Participants are
paid.

 

b.     Withholding Taxes — The Company shall withhold from any amounts payable
under the Plan applicable withholding including federal, state, city and local
taxes, FICA and Medicare as shall be legally required.  Additionally, the
Company will withhold from any amounts payable under the Plan, the applicable
contribution for the Participant’s 401(k) Savings and Retirement Plan as defined
in the US Ecology, Inc. 401(K) Plan description protected under ERISA.

 

7

--------------------------------------------------------------------------------


 

c.     No Right of Employment — Nothing in this Plan will be construed as
creating any contract of employment or conferring upon any Participant any right
to continue in the employ or other service of the Company or limit in any way
the right of Company to change such person’s compensation or other benefits or
to terminate the employment or other service of such person with or without
cause.

 

d.     No Representations — The Company does not represent or guarantee that any
particular federal or state income, payroll, personal property or other tax
consequence will result from participation in the Plan.

 

e.     Section Headings — The section headings contained herein are for
convenience only and, in the event of any conflict, the text of the Plan, rather
than the section headings, will control.

 

f.      Severability — In the event any provision of the Plan shall be held to
be illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if such illegal or invalid provisions had never been contained in
the Plan.

 

g.     Invalidity — If any term or provision contained herein is to any extent
invalid or unenforceable, such term or provision shall be reformed so that it is
valid, and such invalidity or unenforceability  shall not affect any other
provision or part hereof.

 

h.     Applicable Law — Except to the extent superseded by the laws of the
United States, the laws of the State of Idaho, without regard to its conflicts
of laws principles, shall govern in all matters relating to the Plan.

 

i.      Effective on Other Plans — Payments or benefits provided to a
Participant under any stock, deferred compensation, savings, retirements or
other employee benefit plan are governed solely by the terms of each of such
plans.

 

j.      Effective Date — The Plan is effective as of January 1, 2012.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXAMPLE INCENTIVE SCHEDULE - SITE

 

Participant

John Smith

 

Position

General Manager

 

Site

US Ecology Arizona, Inc.

 

Target Incentive (expressed as a percentage of Base Salary): 35%

 

Excess Percentage (expressed as a percentage of Base Salary): 1.25%

 

Plan Objectives/ Weight/ Target Amount

 

a.     Financial (80% of Target Incentive)

i.      Consolidated Operating Income Target (50%) — $25,000,000

 

ii.     Site Operating Income Target (30%) — $10,000,000

 

b.     Health and Safety (10% of Target Incentive) (Site)

i.      Training Hours (2.5%) — 500

Scalable at percentage of completion, but with a minimum threshold of 85% of
target (complete 420 hours or 84% of target - receive 0% of 2.5%) (complete 450
hours or 90% of target - receive 90% of 2.5%)

 

ii.     OSHA Designation (2.5%) (Site) — Maintain SHARP status

 

iii.    TCR (2.5%) (Corporate) — 3.70

 

iv.    DART (2.5%) (Corporate) —  1.99

 

c.     Compliance (10% of Target Incentive) (Site)

 

Monetary Penalty

 

% of Compliance Target
Incentive

 

$0 - $25,000

 

100

%

 

 

 

 

$25,001 — $50,000

 

50

%

 

 

 

 

Over $50,000

 

0

%

 

9

--------------------------------------------------------------------------------


 

EXAMPLE INCENTIVE SCHEDULE - CORPORATE

 

Participant

Jane Doe

 

Position

Accounting Manager

 

Site

Corporate

 

Target Incentive (expressed as a percentage of Base Salary): 10%

Excess Percentage (expressed as a percentage of Base Salary): 1.25%

 

Plan Objectives/ Weight/ Target Amount

 

a.     Financial (80% of Target Incentive)

i.      Consolidated Operating Income Target (80%) — $25,000,000

 

ii.     Site Operating Income Target (0%) — N/A

 

b.     Health and Safety (10% of Target Incentive) (Company-wide)

i.      Training Hours (2.5%) (Company-wide) — 2,500

Scalable at percentage of completion, but with a minimum threshold of 85% of
target (complete 2,100 hours or 84% of target - receive 0% of 2.5%) (complete
2,250 hours or 90% of target - receive 90% of 2.5%)

 

ii.     Safety and Health Designation (2.5%) (Company-wide) — Maintain all
existing VPP and SHARP status at all US Ecology sites.

 

iii.    TCR (2.5%) (Company-wide) — 3.70

 

iv.    DART (2.5%) (Company-wide) — 1.99

 

c.     Compliance (10% of Target Incentive) (Company-wide)

 

Monetary Penalty

 

% of Compliance Target
Incentive

 

$0 - $75,000

 

100

%

 

 

 

 

$75,001 — $150,000

 

50

%

 

 

 

 

Over $150,000

 

0

%

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B

 

BENEFICIARY DESIGNATION

 

I hereby designate the following person or persons as Beneficiary to receive any
management incentive payments due under the attached US Ecology, Inc. 2012
Management Incentive Plan, effective January 1, 2012, in the event of my death,
reserving the full right to revoke or modify this designation, or any
modification thereof, at any time by a further written designation:

 

Primary Beneficiary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Individual

 

Relationship to me

 

Birth Date (if minor)

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Trust

 

Date of Trust

 

 

 

 

 

 

 

 

 

Provided, however, that if such Primary Beneficiary shall not survive me by at
least sixty (60) days, the following shall be the Beneficiary:

 

 

 

 

 

 

Contingent Beneficiary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Individual

 

Relationship to me

 

Birth Date (if minor)

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Trust

 

Date of Trust

 

 

 

 

 

 

 

 

 

This Beneficiary Designation shall not affect any other beneficiary designation
form that I may have on file with US Ecology, Inc. regarding benefits other than
that referred to above.

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

11

--------------------------------------------------------------------------------